Citation Nr: 0119845	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  01-05 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran had active service from January 1970 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran 
entitlement to a waiver of recovery of an overpayment of VA 
pension benefits in the amount of $5,989.92.  While the RO's 
Committee on Waivers and Compromises found no fraud, 
misrepresentation of a material fact, or showing of bad faith 
on the veteran's part in the creation of the debt, the 
Committee also found that the repayment of the debt, plus 
interest, would not cause him an undue financial hardship; 
rather, non-payment of the debt would unjustly enrich the 
veteran.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran was not without fault in creating the 
overpayment of improved nonservice-connected pension benefits 
in the amount of $5,989.92.  

3.  Repayment of the $5,989.92 debt, plus accrued interest, 
would not cause the veteran an undue financial hardship nor 
would repayment of the debt, plus accrued interest, defeat 
the purpose for which the benefits were intended.  


CONCLUSION OF LAW

Recovery of the overpayment of improved nonservice-connected 
disability pension benefits in the amount of $5,989.92, plus 
accrued interest, would not be against the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5103, 5103A, 5107 
, 5302 (West 1991 and Supp. 2001); 38 C.F.R. §§ 1.963, 1.965 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is 50 years of age and has a ninth grade 
education.  He was awarded improved nonservice-connected 
disability VA pension, effective from July 1999, the date of 
receipt of his original application for compensation or 
pension.  He is not service connected for any disability, but 
his nonservice-connected disabilities are interstitial lung 
disease, rated 100 percent disabling, and thrombocytosis, 
rated 10 percent disabling.  He is entitled to special 
monthly pension on account of his lung disease and on being 
housebound, also effective from July 1999.  

In his July 1999 application for compensation or pension, the 
veteran reported no income being received from any source and 
indicated he also intended to apply for Social Security 
benefits.  Based on the financial information he submitted, 
VA informed him by letter in October 1999 that, effective 
from August 1999, he was entitled to $731.00 monthly pension.  
He was advised, in both the letter and accompanying VA Form 
21-8768, that the monthly amount of his VA pension was based 
on the financial information he had reported on his pension 
application; that the rate of his VA pension was directly 
related to his income; that there is a maximum annual rate of 
pension permitted by VA; that the amount of the VA pension he 
would receive would be the difference between his countable 
income and the maximum amount allowed a veteran by law, 
depending on the veteran's circumstances; and that 
adjustments had to be made to his pension whenever his income 
changed.  He was instructed to immediately notify VA if his 
income changed; otherwise, an overpayment of pension benefits 
might result for which he would be held liable.  

In early May 2000, the Social Security Administration 
notified VA that the veteran was receiving $765.00 monthly 
disability benefits.  By VA letter, dated in mid-May 2000, 
the veteran was informed that the VA proposed stopping his 
pension benefits, effective from August 1, 1999, because the 
amount of his monthly Social Security disability benefits 
exceeded the maximum amount of VA pension permitted by law 
for a veteran with no dependents.  He was informed that such 
action would result in an overpayment of VA benefits that had 
been sent to him.  He was afforded due process and given 60 
days to respond if the proposed reduction was incorrect.  
Meanwhile, he was given the option to continue accepting his 
current benefits during the 60 day period, with the proviso 
that if the decision was made that he was not entitled to the 
current amount of those VA pension benefits, he would have to 
repay all or part of these benefits.  He was further advised 
that he could have his current benefits adjusted before the 
60-day period ended thereby reducing any potential 
overpayment.  The veteran continued to accept the current VA 
pension benefit payments although he informed VA personnel by 
telephone in mid-June 2000 that he actually had received his 
first Social Security disability benefits check in January 
2000, which was in the amount of $765.00.  

In late June 2000, VA received from the veteran, a written 
notification from the Social Security Administration that the 
veteran's entitlement was $765.00, effective from December 
1999; that benefits for a given month are paid in the 
following month; and that the veteran's benefits due him from 
September 1999 through November 1999 were $747.00 per month.  
By telephone in late June 2000, VA was informed by Social 
Security personnel that the veteran's first disability check 
had been sent to him in November 1999 and that he had been 
sent a retroactive check in June 2000 due and owed him for 
the months of September 1999 and October 1999.  

In late July 2000, VA notified the veteran that his improved 
nonservice-connected disability pension had been reduced to 
$2.08 monthly, effective from December 1, 1999; and to $0.00, 
effective from January 1, 2000, to reflect his receipt of 
Social Security disability benefits.  It was explained to him 
that, with the receipt of his monthly Social Security 
disability benefits, his yearly income for VA purposes would 
exceed the maximum amount allowed by law that could be paid 
to a veteran without dependents.  These adjustments thereby 
created an overpayment of VA benefits sent the veteran.   

In August 2000, the Social Security Administration sent VA a 
second benefit verification that showed the date the veteran 
actually received his first benefit check was, in fact, 
December 22, 1999.  Based on this information, the amount of 
the veteran's VA pension benefits were again adjusted and the 
benefits due him for December 1999 were reinstated.  By VA 
letter dated in August 2000, the veteran was informed that, 
after adjustments for his change in income due to his receipt 
of monthly Social Security disability benefits, the overpaid 
amount of VA pension he had received was $5,989.92, which he 
was expected to repay.  

In September 2000, the veteran requested a waiver of recovery 
of the overpayment and submitted a financial status report, 
which reflected that his only source of monthly income was 
$765.00 from Social Security.  His monthly expenses for rent, 
food and utilities amounted to $755.00, for a net gain of 
$10.00 a month.  The only listed assets consisted of $139.00 
in the bank and $27.38 cash on hand.  He listed no credit 
debts.  

In November 2000, VA awarded the veteran special monthly 
pension at the housebound rate, effective from July 1999, and 
denied special monthly pension at the Aid and Attendance 
rate.  His VA pension was again adjusted to reflect this 
entitlement, which amounted to $894.00 monthly, effective 
August 1, 1999; $915.00 monthly, effective December 1, 1999; 
and $150.00, effective January 1, 2000 (because of his actual 
receipt of Social Security disability benefits as of that 
month).  

Information on file shows that, effective from January 2001, 
the veteran is entitled to VA pension in the amount of 
$156.00 monthly (based on his monthly receipt of Social 
Security disability benefits), out of which $50.00 monthly is 
being withheld to repay the overpayment at issue, leaving him 
a net monthly VA pension benefit of $106.00 (in addition to 
his monthly receipt of $765.00 Social Security disability 
benefits).  As of January 2001, the overpayment at issue had 
been reduced by $2,318.00.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the Board determines that the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's waiver claim without first remanding the claim to 
the RO, as the requirements of the new law have essentially 
been satisfied.  In this regard, the Board notes that, by 
virtue of the VA notification letter of May 2000, which 
pertained to the proposed reduction of his VA benefits, the 
opportunity to submit new evidence showing that VA should not 
reduce the benefits, and information on how the veteran could 
mitigate the amount of any potential overpayment, and the 
March 2001 Statement of the Case, with due process cover 
letter, the veteran and his representative have been advised 
of the laws and regulations governing the request for waiver 
and they have been given notice of the information and 
opportunity to submit evidence necessary to substantiate the 
waiver request.  The RO has made reasonable efforts to obtain 
relevant information from the veteran.  Moreover, the veteran 
has been afforded the opportunity to testify at a personal 
hearing, to which he declined.  There is no indication that 
there is additional, existing evidence outstanding that is 
necessary for adjudication of the issue on appeal.  Hence, 
adjudication of this appeal, without remand to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Hence, the waiver request is 
ready to be considered on the merits.  

The law precludes a waiver of recovery of an overpayment, or 
a waiver of collection, of any indebtedness where there 
exists, in connection with the claim for such waiver, an 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
a waiver of such recovery, the collection of such 
indebtedness, or any interest thereon.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  

In the veteran's case, the RO's Committee on Waivers and 
Compromises denied the veteran's waiver request for repayment 
or collection of the $5,898.92 overpayment in VA pension 
benefits.  In so doing, the Committee found no fraud, 
misrepresentation, or bad faith in the veteran's failure to 
report his receipt of Social Security benefits.  The 
Committee further found that repayment of the debt would not 
be against the principles of equity and good conscience.  

Since the Committee has found no fraud, misrepresentation, or 
bad faith in the veteran's failure to report his receipt of 
Social Security benefits, the Board will not disagree with 
this finding.  However, the remaining question for 
consideration is whether recovery from the veteran of the 
overpayment of VA pension would be against the principles of 
equity and good conscience.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  In this 
regard, the facts and circumstances in this particular case 
must be weighed carefully.  Different factors will enter into 
the decision, to include the relative fault of the veteran, 
weighing his fault against any fault on the Government's 
part, whether there was any unjust enrichment on the 
veteran's part, whether there would be financial hardship on 
the veteran's part resulting from recovery of the 
indebtedness, whether recovery of the indebtedness would 
defeat the purpose for which the benefits would otherwise be 
authorized, and whether the veteran relinquished a favorable 
right or changed his position by reason of having received 
the benefit.  See generally Cullen v. Brown, 5 Vet.App. 510 
(1993).  

In the evaluation of whether application of the equity and 
good conscience standard would result in a favorable waiver 
decision, the Board must consider all of the specifically 
enumerated factors noted above.  Here, however, the veteran 
has not contended, nor does the evidence demonstrate, that 
the VA was at fault in the creation of the debt or that the 
veteran relinquished a favorable right or changed his 
position by reason of having received the benefit.  

The Board finds that the veteran was at fault in the creation 
of the $5,989.92 overpayment of VA pension.  He was advised 
on multiple occasions that the amount of his monthly VA 
pension was based on his income and that, if his income 
changed in any way, he was to immediately notify VA of the 
income change, otherwise an overpayment could potentially be 
created for which he would be liable.  

Although the veteran received his first Social Security 
disability check in December 1999, he did not notify VA that 
he had gone from no monthly income to over $747.00 a month.  
Rather, it was Social Security personnel who notified VA in 
May 2000 of the veteran's receipt of those benefits.  This 
was five months after the fact.  During that time, he 
accepted VA pension at the maximum rate for a veteran without 
dependents.  Even when informed by VA letter in May 2000 of 
the potential overpayment and how to minimize the potential 
overpayment, he did not chose to adjust his pension payments 
before the 60 day due process period ended.  Consequently, a 
$5,989.00 overpayment resulted.  

The Board notes that the veteran receives a monthly income of 
$871.00, consisting of $765.00 Social Security disability 
benefits and $106.00 VA pension (this is after having $50.00 
withheld to repay the overpayment at issue).  His listed 
monthly expenses appear to be reasonable and are for basic 
living purposes, consisting primarily of rent, food and 
utilities, for a total monthly expenditure of $755.00.  This 
leaves him with a net gain of $116.00 a month.  He has no 
credit debts.  This is not to say that living on his Social 
Security and VA pension is easy.  On the other hand, he has 
not presented any evidence showing that by offsetting his VA 
pension by the $50.00 currently being withheld each month has 
deprived him of the necessities of life.  Already, he has 
been able to repay a substantial portion of the debt and 
still have some funds available after paying his monthly 
expenditures.  As such, it appears that the purpose of the 
pension is being fulfilled and collection of the debt would 
not defeat the purpose for which the benefits were intended 
in the first place.  Given the veteran's current financial 
situation, for him to continue repaying the outstanding debt 
owed the Government would not cause him an even greater 
financial burden in view of his financial resources and 
financial needs.  In allowing the current $50.00 offset, VA 
has taken into consideration the veteran's over-all 
situation.  Also, if a waiver of the debt already recouped 
were granted, and the money withheld returned to the veteran, 
there would be an unjust enrichment on his part.  In essence, 
the Board finds that his failure to make restitution for the 
overpayment at issue would result in an unfair gain to him.  
As such, a denial of a waiver of recovery of the overpayment 
of VA pension benefits would not be against the principles of 
equity and good conscience.  


ORDER

A waiver of recovery of an overpayment of improved 
nonservice-connected disability pension, in the amount of 
$5,989.92, plus accrued interest, is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

